Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is a response to an amendment filed on 5/28/2021. Claims 1-6 have been amended. Applicant’s amendments have overcome the claim objections and rejections identified in the previous office action. 

Terminal Disclaimer
The terminal disclaimer filed on 5/28/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US patent No. 10823653 and US patent No. 10704998 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.

Drawings illustrate element 13 in the drawings showing a part of MTS rock mechanics system parts to distinguish them from the loading platform, however, a new drawing showing which part of MTS rock mechanics system is element 13 must be shown.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 


Reason for Allowance
Claims 1-6 are allowed. The following is an examiner's statement of reasons for allowance.

Regarding claim 1 the prior art of record documents, individually or in combination, do not disclose or teach a loading platform for rock mechanics test, comprising: a master rod for aligning with a central threaded hole and a secondary rod for aligning with a peripheral limiting hole; a first center-to- center distance between the master rod and the secondary rod equal to a second center-to-center distance between the central threaded hole and the peripheral limiting hole; and a stop sleeve is sleeved on the master rod to keep the master rod and the secondary rod in [[the]]a horizontal level and [[the]]a first center-to-center distance between the master rod and the secondary rod is equal to a second center-to-center distance between the central threaded hole and the peripheral limiting hole; wherein the stop sleeve is cylindrical and 
Claims 2-6 are allowable, at least based on their dependency to claim 1.

The closest prior art of record found by Examiner includes the following documents:

CN-106989986-A, XIAO WEI
CN-107063882-A, WANG GUAN
CN-107014672-A, MA BO
CN-106018059-A, XIAO TIANBO 
CN-106248487-A, LIU JIGUANG 
This application is in condition for allowance except for the following formal matters: 
Drawing objection as put forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187.  The examiner can normally be reached on 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856       


/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856